Mr. Justice Thompson delivered the opinion of the court. It is admitted that blocks 20, 125, 126, 127 and 128 are within the city limits of the city of Aledo. It is also admitted that the north part of the southeast quarter of the northwest quarter of section twenty was legally annexed to and became a part of the city, before the commission of the alleged offense. It is not necessary in the decision of this case to decide what proceedings are requisite to dedicate land for a street or public purposes and to make a town plat valid and operative. It is also admitted that the city of Aledo is a city lawfully incorporated and that it assumes to and does, for city purposes, exercise jurisdiction over the territory on both sides of the narrow strip of land on which the sale of liquor was made. It is admitted and shown by the plat that the persons owning this strip of land and who platted the addition in 1857, which is partly on the north and partly on the south of this strip, marked it for a street by name although failing to indicate the south line of the street as the south line of the northeast quarter of the northwest quarter of section twenty, since it is stipulated that the south line of this alleged street was the south line of the land owned by them in the east half of the northwest quarter of section twenty; the stipulation is that Willits and Thompson owned the northeast quarter of the northwest quarter of section twenty, and that McCandless owned the southeast quarter of said northwest quarter of section twenty, the north part of which was included in the city by the ordinance of January 26, 1906. The plats offered in evidence show that neither Ash, Eleventh street, nor any part of First street, was ever included in a plat made by the owners. The original plat it is insisted did not include these streets within their limits. The plat of the addition starts at these streets and does not include them. The western part of the addition is west of Ash street, the northern part is north of Eleventh street and the eastern and southern parts of the addition included “all cast of Chestnut and north of First streets; also all south of First street and east of College avenue.” Literally First street, and parts of Ash and Eleventh streets are excluded from the city and the city is composed of disconnected parcels of territory, if plaintiff in error’s contention is tenable. It may be noted that the proprietors’ notes on the original plat of the town signed by them do not show that the north half of the northeast quarter of section twenty, although surveyed in the plat, was ever owned by the makers of the plat, and that tract is not, mentioned as being land on which part of the town is located, although it is in the central portion of the city, and is included in the plat made by the surveyor. It is said in City of Albia v. O’Hara, 64 Ia., 297, which was a prosecution by the city for a violation of an ordinance against selling liquor, where the defense was that the offense was not committed within the city. “This case is one of which a justice of the peace had jurisdiction, and is not a suitable action to test corporate rights. Whatever territory the city maintains jurisdiction over must be regarded,' we think, as de facto corporate territory. If the right of jurisdiction is to be tested, it should, we think, be done by a proceeding that would be binding upon all and final.” This statement was quoted and approved in C., C., C. & St. L. Ry. Co. v. Dunn, 61 Ill. App., 227. To hold that the strip of land marked “1st street” is not within the city although the city is stipulated to have complete jurisdiction to enforce its ordinances on either side thereof would be extremely technical, and in effect holding that the city of Aledo is composed of parcels of territory disconnected by streets and that the city has not jurisdiction over narrow strips of land the width of streets located across and through the city. We hold that such a defense may not be urged in this case in view of the admitted and proved facts as to the jurisdiction of the city. The judgment is affirmed. Affirmed.